

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT


This FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
April 20, 2018, is among SILVERBOW RESOURCES, INC. (f/k/a Swift Energy Company),
a Delaware corporation (the “Issuer”), the undersigned guarantors (the
“Guarantors” and, together with the Issuer, the “Obligors”), U.S. BANK NATIONAL
ASSOCIATION, as agent and collateral agent for the Holders (in such capacity,
together with its successors, the “Agent”), and the Holders party hereto.
Recitals
A.    The Issuer, the Agent and the Holders are parties to that certain Note
Purchase Agreement dated as of December 15, 2017 (as amended, supplemented or
otherwise modified, the “Agreement”).
B.    The Issuer has informed the Agent and the Holders that it requests the
ability to enter into certain basis swaps that exceed the notional volumes that
it has hedged or will hedge pursuant to other Swap Agreements subject to certain
limitations set forth in this Amendment.
C.    In connection with the foregoing, the Requisite Holders have agreed
subject to the terms and conditions herein to amend certain provisions of the
Agreement to accommodate such request.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Agreement. Unless
otherwise indicated, all section references in this Amendment refer to sections
in the Agreement.
Section 2.    Amendments to Agreement.
2.1    Amendments to Section 1.2.
(a)    The following defined term is hereby inserted in the Agreement where
alphabetically appropriate:
“Permitted Basis Differential Swaps” means, as of any date of determination,
basis differential swaps in respect of notional volumes that do not exceed, as
of the date any such Swap Agreement is entered into, (a) ninety percent (90%) of
the reasonably anticipated projected production (as such production is projected
in the most recent Reserve Report delivered pursuant to the terms of this
Agreement) from the Issuer’s and its Restricted Subsidiaries’ Oil and Gas
Properties for each month during the period which such Swap Agreement is in
effect for each of crude oil, natural gas and natural gas liquids, calculated
separately, for the period of thirty-six (36) months following the date such
Swap Agreement is entered into and (b) ninety percent (90%) of the reasonably
anticipated projected production (as such production is projected in the most
recent Reserve Report delivered pursuant to the terms of this Agreement) from
the Issuer’s and its Restricted Subsidiaries’ proved, developed, producing Oil
and Gas Properties for each month during the period which such Swap Agreement is
in effect for each of crude oil, natural gas and natural gas liquids, calculated
separately for the period of thirty-seven (37) to sixty (60) months following
the date such Swap Agreement is entered into; provided that the Issuer may
update the projections in clauses (a) and (b) above by providing the Agent an
internal report prepared by or under the supervision of the chief engineer of
the Issuer and its other Group Members and any


1



--------------------------------------------------------------------------------




additional information reasonably requested by the Agent that is, in each case,
reasonably satisfactory to the Agent (and shall include new reasonably
anticipated Hydrocarbon production from new wells or other production
improvements and any dispositions, well shut-ins and other reductions of, or
decreases to, production).
2.2    Amendments to Section 7.17.
(a) Section 7.17(a)(i). The parenthetical “(when aggregated with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes
already hedged pursuant to other Swap Agreements)” of Section 7.17(a)(i) of the
Agreement is hereby replaced with “(when aggregated with other commodity Swap
Agreements then in effect other than Permitted Basis Differential Swaps)”.
(b)    Section 7.17(a)(ii). The parenthetical “(exclusive of puts, floors and
basis differential swaps on volumes already hedged pursuant to other Swap
Agreements for which the total amount of obligations thereunder are known and
fixed at the time such transaction is entered into)” of Section 7.17(a)(ii)(A)
of the Agreement is hereby replaced with “(exclusive of puts and floors on
volumes already hedged pursuant to other Swap Agreements for which the total
amount of obligations thereunder are known and fixed at the time such
transaction is entered into and Permitted Basis Differential Swaps)”.
(c)    Section 7.17(e). The parenthetical “(other than basis differential swaps
on volumes hedged by other Swap Agreements)” of Section 7.17(e) of the Agreement
is hereby replaced with “(other than Permitted Basis Differential Swaps)”.
Section 3.    Conditions Precedent. This Amendment shall become effective on the
date (such date, the “First Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 10.6 of
the Agreement):
3.1    The Agent and the Holders shall have received all other fees and other
amounts due and payable in connection with this Amendment or any other Note
Document on or prior to the First Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Issuer pursuant to this Amendment or any other
Note Document.
3.2    The Agent shall have received a counterpart of this Amendment signed by
the Issuer, the Guarantors and the Requisite Holders.
3.3    The Agent shall have received a certificate of a Responsible Officer of
the Issuer certifying as to the representations and warranties in Section 4.2(d)
below.
Section 4.    Miscellaneous.
4.1    Confirmation. All of the terms and provisions of the Agreement, as
amended and waived by this Amendment, are, and shall remain, in full force and
effect following the effectiveness of this Amendment. Neither the execution by
the Agent or the Holders of this Amendment, nor any other act or omission by the
Agent or the Holders or their officers in connection herewith, shall be deemed
to be an agreement by the Agent or the Holders to agree to any future requests.
4.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms (i) its obligations under, and


2



--------------------------------------------------------------------------------




acknowledges, renews and extends its continued liability under, each Note
Document and agrees that each Note Document remains in full force and effect as
expressly amended hereby and (ii) that the Liens created by the Note Documents
to which it is a party are valid and continuing and secure the Obligations in
accordance with the terms thereof, after giving effect to this Amendment; (c)
agrees that from and after the First Amendment Effective Date (i) each reference
to the Agreement in the other Note Documents shall be deemed to be a reference
to the Agreement, as amended by this Amendment and (ii) this Amendment does not
constitute a novation of the Agreement; and (d) represents and warrants to the
Holders that as of the date hereof, and immediately after giving effect to the
terms of this Amendment: (i) all of the representations and warranties contained
in each Note Document are true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event, development or circumstance
has occurred or exists that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect.
4.3    Note Document. This Amendment is a Note Document.
4.4    Requisite Holder Authorization. Pursuant to Section 10.6(d) of the
Agreement, the undersigned Requisite Holders, by their signatures hereto, hereby
authorize and direct the Agent to execute and deliver this Amendment.
4.5    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
4.6    No Oral Agreement. This Amendment, the Agreement and the other Note
Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
4.7    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Sections 10.16 and 10.17 of the
Agreement shall be incorporated herein in mutatis mutandis.
4.8    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
4.9    No Claims. Each Obligor represents and warrants that as of the date of
this Amendment, it has no knowledge of events or circumstances that would
reasonably be expected to give rise to a claim against any Holder or the Agent.


[Signature Pages Follow]


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
ISSUER:
SILVERBOW RESOURCES, INC.



By: _/s/ G. Gleeson Van Riet____________________________
Name:    G. Gleeson Van Riet
Title:    Executive Vice President and Chief Financial Officer
GUARANTOR:
SILVERBOW RESOURCES OPERATING, LLC



By: _/s/ G. Gleeson Van Riet____________________________
Name:    G. Gleeson Van Riet
Title:    Executive Vice President and Chief Financial Officer
GUARANTOR:
SILVERBOW RESOURCES USA, INC.



By: _/s/ G. Gleeson Van Riet____________________________
Name:    G. Gleeson Van Riet
Title:    Executive Vice President and Chief Financial Officer












First Amendment to Note Purchase Agreement
Signature Page





--------------------------------------------------------------------------------




AGENT:    U.S. BANK NATIONAL ASSOCIATION, as
            Agent


By: __/s/ Lisa Dowd_____________________________
Name:    Lisa Dowd
Title:    Vice President




5



--------------------------------------------------------------------------------






HOLDERS:
EIG GLOBAL PRIVATE DEBT FUND-A, L.P.

By:
EIG Credit Management Company, LLC, its manager





By:/s/ Robert H. Johnson, Jr.    
Name: Robert H. Johnson, Jr.
Title: Managing Director    




By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Senior Vice President





EIG GLOBAL PRIVATE DEBT FUND-A (UL), L.P.
By:
EIG Credit Management Company, LLC, its manager



By:/s/ Robert H. Johnson, Jr.    
Name: Robert H. Johnson, Jr.
Title: Managing Director    




By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Senior Vice President



EIG GLOBAL PRIVATE DEBT FINCO-B (UL), LLC




By:/s/ Robert H. Johnson, Jr.    
Name: Robert H. Johnson, Jr.
Title: Managing Director    




By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:    Senior Vice President




First Amendment to Note Purchase Agreement
Signature Page





--------------------------------------------------------------------------------




ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz L-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz L-PD Fonds





By:
/s/ Robert H. Johnson, Jr.    

Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:
/s/ Nicholas Fersen    

Name:
Nicholas Fersen

Title:
Senior Vice President











ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz PK-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz PK-PD Fonds





By:
/s/ Robert H. Johnson, Jr.    

Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:
/s/ Nicholas Fersen    

Name:
Nicholas Fersen

Title:
Senior Vice President



7



--------------------------------------------------------------------------------




ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz PKV-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz PKV-PD Fonds





By:
/s/ Robert H. Johnson, Jr.    

Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:
/s/ Nicholas Fersen    

Name:
Nicholas Fersen

Title:
Senior Vice President











ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz SE-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz SE-PD Fonds





By:
/s/ Robert H. Johnson, Jr.    

Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:
/s/ Nicholas Fersen    

Name:
Nicholas Fersen

Title:
Senior Vice President



8



--------------------------------------------------------------------------------




ALLIANZ GLOBAL INVESTORS GMBH, acting on behalf of Allianz V-PD Fonds
By:
EIG Management Company, LLC, acting in its capacity as Manager for the account
of Allianz V-PD Fonds





By:
/s/ Robert H. Johnson, Jr.    

Name:
Robert H. Johnson, Jr.

Title:
Managing Director





By:
/s/ Nicholas Fersen    

Name:
Nicholas Fersen

Title:
Senior Vice President



9



--------------------------------------------------------------------------------




EIG SUNSUPER CO-INVESTMENT FINCO, LLC
By:
EIG Sunsuper Co-Investment, L.P., its sole member

By:
EIG Credit Management Company, LLC, its manager





By:/s/ Robert H. Johnson, Jr.    
Name: Robert H. Johnson, Jr.
Title: Managing Director    






By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Senior Vice President



10



--------------------------------------------------------------------------------




FS ENERGY AND POWER FUND
By: FS/EIG Advisor, LLC, its investment adviser
 


By:/s/ Robert H. Johnson, Jr.    
Name: Robert H. Johnson, Jr.
Title: Authorized Person    






By:/s/ Nicholas Fersen    
Name:
Nicholas Fersen

Title:
Authorized Person









11

